Citation Nr: 1732146	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a March 2015 Board videoconference hearing; a transcript of the hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The Veteran was offered the opportunity for a new hearing but declined.  

This appeal was previously remanded by the Board in July 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In July 2015, the Board granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from March 3, 2011.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


FINDINGS OF FACT

1. Left ear hearing loss is not shown to have been present in service, was not compensably disabling within the one year presumptive period, has not been continuous since service, was not aggravated beyond its normal progression by service-connected disabilities, and is unrelated to in-service noise exposure or other injury or event in service.

2. VA audiological testing has consistently shown Level 1 hearing acuity in the right ear. 


CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for a compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Ear Hearing Loss

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current left ear hearing loss was caused by acoustic trauma during service, initially manifested during service, and has been continuous since service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with left ear hearing loss as defined under 38 C.F.R. § 3.385.  See June 2011, September 2012, and May 2014 VA examination reports.  Therefore, a current disorder is shown.  Next, he is service-connected for right ear hearing loss and tinnitus related to his noise exposure during service.  Accordingly, he was exposed to acoustic trauma during service. Thus, the only remaining issue is whether his current left ear hearing loss is etiologically related to his noise exposure during service or his service-connected tinnitus and right ear hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dBs) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A veteran may establish the required nexus between current hearing loss disability and term of service if he or she can show by competent evidence that the hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a March 1970 pre-induction examination, the Veteran was not noted to have a left ear hearing loss disorder.  Audiometric test results were dated between January 1, 1967, and December 31, 1970, but it is not clearly indicated whether the tests were conducted according to ASA or ISO-ANSI standards; therefore, the data will be considered under both standards and converted accordingly. As such, the puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, were 20, 15, 10, n/a, and 0, respectively.  As converted to ISO units, the puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, were 35, 25, 20, n/a, and 10, respectively.  

Although some level of left ear hearing loss was noted on the pre-induction examination, the hearing loss under the ASA standards does not constitute hearing loss for VA purposes and a veteran is entitled to the presumption of soundness under such circumstances.  While the pre-induction examination puretone thresholds do constitute hearing loss for VA purpose when converted to ISO standards, the Board will resolve all reasonable doubt in favor of the Veteran and assume that the pre-induction audiometric test was conducted according to ASA standards.  Therefore, he is presumed to have been sound upon entry to service with normal left ear hearing.  

In January 1972, upon separation from service, the Veteran's hearing was tested using the Whisper Test with a score of 15/15.  The separation medical examination also noted that his condition had not changed since his last physical and he was in excellent condition.  A hearing loss disorder was not noted.

Thus, service records show that the Veteran's left ear hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  Moreover, hearing acuity was unchanged from service entrance to service separation.  Also, he did not report hearing loss at any time during service, to include at service separation.  His separation examination indicated that he was in "excellent condition," with no hearing loss reported.  As such, left ear hearing loss was not chronic in service. 

Next, the evidence does not establish any clinical manifestations of left ear hearing loss to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

Further, the symptoms of left ear hearing loss have not been continuous since service separation.  The Veteran was first diagnosed with left ear hearing loss for VA purposes in the June 2011 VA examination report, more than 40 years after separation from service.  While not dispositive, this lapse of time between service separation (1972) and a diagnosis of left ear hearing loss (2011) is one factor that weighs against a finding that left ear hearing loss is related to service.
 
To the extent that the Veteran alleges that he first noticed diminished hearing acuity during service, he is in receipt of service-connection for right ear hearing loss.  He has not stated that he specifically noticed that such diminished hearing was in his left ear and has not attributed his reported symptoms of diminished hearing during service to his left ear.  As such, while he is competent to report diminished hearing, and his reports are credible, it is not clear that such symptoms are attributable to his current left ear hearing loss.  Therefore, his lay reports of noticing decreased hearing acuity during service have lesser probative value.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently-diagnosed left ear hearing loss is not related to active service. Specifically, in a June 2005 VA examination, his post-service noise exposures included working security at concerts for one year and recreational hunting.  Audiological testing revealed decibel level readings of 15, 10, 15, 15, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hz, with a speech recognition score of 100 percent.

In a June 2011 VA examination, audiological testing revealed decibel level readings of 15, 15, 20, 30, and 40 in the left ear at 500, 1000, 2000, 3000, and 4000 Hz, with a speech recognition score of 94 percent.  No nexus opinion was given.  A May 2012 addendum medical opinion indicated that the left ear hearing loss was not the result of military noise exposure due to the more than 33 year delay in the hearing shift.  While tending to weigh against the claim, this opinion is given less probative value because it appears to rely solely on the fact that the Veteran's hearing was within normal limits throughout his active duty and upon separation from service.  

A July 2012 VA addendum medical opinion stated that there was no such condition as delayed onset hearing loss.  While this opinion tends to weight against the claim it is assigned less probative value as it gives no rationale.  A September 2012 VA examination did not include an opinion as to the etiology of the Veteran's left ear hearing loss.

In a May 2014 VA examination, the examiner opined that based on the Veteran's entrance examination and an age correction factor of 29 dB applied to the June 2005 audiological testing results, no significant threshold shifts should be attributed to military noise exposure.  She stated that based on the correction factor, no significant shifts can be attributed to noise exposure at 4000 Hz.  In addition, she stated that no other significant shifts occurred from 500-3000 Hz from 1970 to 2005.  

Age correction factors were taken from United States Department of Labor: Calculations and application of age corrections to audiograms, Subpart Title: Occupational Health and Environmental Control, Standard Number: 1910.95 App F.  While tending to weight against the claim, this opinion is given lesser probative value because it did not address the Veteran's competent and credible reports of decreased hearing ability around the time of his separation from service.  

In a July 2014 addendum medical opinion, the same examiner stated that a threshold shift from induction to separation could not be noted as the Veteran had a Whispered Voice Test upon separation which was not considered a valid test.  She noted that the Institute of Medicine has indicated that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Therefore, she opined that given the normal hearing ability in the left ear in the 2005 audiological testing and the previous statements, hearing impairment was less likely as not aggravated beyond normal progression by military noise exposure or delayed onset.  

Again, while tending to weigh against the claim, this opinion is assigned less probative value on the causation issue because did not address the issue of direct service connection or the issue of whether the left ear hearing loss was aggravated beyond its normal progression by the service-connected right ear hearing loss and tinnitus.  

In December 2016, the Board referred the claim to a Veterans Health Administration (VHA) specialist to help determine the nature of the Veteran's left hearing loss, to include whether the left hearing loss was related to service or permanently worsened by the service-connected right hearing loss.  While the previous opinions had addressed aspects of the elements, no one had addressed them all together.

In February 2017, the VA audiologist opined that it was less likely than not that the Veteran's left ear hearing loss was due to military noise exposure.  He also opined that it was less likely than not that the current left ear hearing loss was caused or aggravated by his service-connected tinnitus or right ear hearing loss.  These opinions weigh heavily against the claim.

In support of these opinions, the specialist noted that the Veteran rated his health status as excellent and unchanged in his separation medical examination report.  He noted the Veteran's Whisper Voice Test at separation and stated that this was a functional test and not a frequency specific diagnostic procedure.  The audiologist also related that the "Veteran's entrance examination was normal in the left ear, and more than 30 years post service, his hearing loss falls well within the extreme 50th percentile of hearing loss, especially at 3000Hz and 4000Hz for individuals with 25-29 years of noise exposure, yet he served from 1970-1972," citing ISO-1999, 1990.  

Furthermore, the audiologist noted that medical research indicated that noise-induced hearing loss was almost always bilateral, usually with similar audiometric patterns bilaterally.  The "audiometric results in 2015 revealed about 20 dB asymmetry above 1000Hz, worse in right ear."  He noted that the hand dominance, and/or which ear faces source of noise exposure, may result in some asymmetry.  Finally, the specialist explained that once exposure to noise was discontinued, there was no further progression of hearing loss as results of noise exposure, which could suggest that there is no delayed hearing loss as a result of previous noise exposure.  

The Board finds this opinion to be adequate to decide the claim of service connection for left ear hearing loss, as it considered all the pertinent evidence of record and provided a complete rationale for the opinions stated.  While the Veteran submitted a letter challenging the adequacy of the February 2017 audiologist's opinion, he only challenged the audiologist's reliance upon the separation examination Whisper Test in making his opinion.  

However, the audiologist provided a sufficient rationale to support his opinion other than relying on the results of the Whisper Test at separation.  Specifically, the audiologist also cited medical research findings, the lapse in time before the Veteran had documented hearing loss for VA purposes, and the asymmetry noted in the left and right ear audiometric results above 1000Hz during the 2015 audiometric evaluation.  These rationales were sufficient to support the audiologist's nexus opinion.  For the reasons stated above, this opinion is assigned significant probative value and weighs against the claim.  The Board also notes that there are no medical opinions in support of the claim.

The Board has also considered the Veteran's lay statements relating his currently-diagnosed left ear hearing loss to in-service acoustic trauma.  However, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  Such competent evidence has been provided by the VA audiologist who reviewed the in-service audiometric results and the claims file.  Here, the Board attaches greater probative weight to the February 2017 specialist's opinions than to the Veteran's statements.  

Next, the weight of the evidence, both lay and medical, supports a finding that the Veteran's current left ear hearing loss was not aggravated beyond its normal progression by his service-connected right ear hearing loss and tinnitus.  As noted above, he is not competent to render a medical opinion regarding the cause of the medically complex disorder of hearing loss, and is also not competent to render an opinion as to whether his left ear hearing loss is aggravated beyond its normal progression by his service-connected disabilities.  

For the reasons noted above, a competent and highly probative opinion regarding aggravation was provided by the February 2017 VA audiologist.  Thus, the only competent evidence of record supports a finding that the Veteran's left ear hearing loss was not aggravated beyond its normal progression by his service-connected disabilities.  Therefore, service connection based on aggravation is denied.

In sum, the preponderance of the evidence is against the claim for service connection for left ear hearing loss and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Increased Rating Right Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is service connected for right ear hearing loss, which is rated as zero percent disabling.  He contends that a compensable rating is warranted. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral. In both cases, each ear is evaluated separately. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, VA medical opinion, and his hearing testimony.  For the reasons discussed below, the criteria for a compensable rating for right ear hearing loss have not been met for the entire rating period on appeal.  

On the authorized audiological evaluation in June 2011, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  

On the authorized audiological evaluation in September 2012, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  

On the authorized audiological evaluation in May 2014, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  

In each of the above cases, the Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI.  As the left ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating. That is, the combination of level I in the nonservice-connected left ear with level I in the right ear results in a 0 percent rating.

During the May 2014 VA examination, the Veteran also reported that he struggled to hear his wife and grandson.  During the March 2015 Board hearing, he stated that without his hearing aids, he could not hear unless spoken to directly.  He stated that he could not hear his car radio or in restaurants.  He could not hear his young grandson unless he was looking right at him when his grandson spoke.

The Board has considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about his inability to hear well.  His description of his service-connected disability is considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for right ear hearing loss.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as difficulty hearing, are "like or similar to" those explicitly listed in the rating criteria, which considers the level of hearing loss as tested in audiometric evaluations.  Mauerhan, 16 Vet. App. at 443.  

Specifically, at the May 2014 VA audiological examination, the Veteran reported difficulty hearing his wife and his grandson.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  Additionally, there is no indication that the average industrial impairment from the veteran's disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, referral for extra-schedular consideration is not in order.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


